UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7369


MICHAEL DUCHELLE GREEN,

                    Plaintiff - Appellant,

             v.

DOCTOR LUE, Doctor at Blue Ridge Regional Jail Auth.; NURSE JONES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00334-MFU-JCH)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Duchelle Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Duchelle Green appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 action without prejudice for failing to comply with a court order. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Green’s informal brief does not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment and deny Green’s pending motions. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2